Citation Nr: 1758943	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  13-26 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	Attorney Harold H. Hoffman-Logsdon, III


ATTORNEY FOR THE BOARD

John Kitlas, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from September 1986 to March 1992.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In May 2015, the Board remanded the case for further development. 


FINDING OF FACT

The preponderance of the competent medical and other evidence of record is against a finding the Veteran's bilateral knee disabilities were incurred in service, manifest to compensable degree within one year of service, or are otherwise the result of his active service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for a right knee disorder are not met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for an award of service connection for a left knee disorder are not met.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that he developed bilateral knee problems due to the vigorous nature of the physical activities he engaged in while on active duty.  Alternatively, he asserts that his now-service-connected low back and bilateral foot disabilities caused his bilateral knee disability and/or that his knees were injured in-service at the same time as his back and feet.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110, 1131; 38 C.F.R. 
§ 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Here, the record demonstrates the presence of mild degenerative changes in the tibiofemoral compartments of the bilateral knees and a diagnosis of mild bilateral patellofemoral syndrome, satisfying the first element of direct and secondary service connection.

Regarding the second element of direct service connection, the Veteran's service treatment records document treatment for his low back and his feet, to include a left foot injury that occurred when a weight was dropped on it in June 1991.  However, the service treatment records contain no entries showing a diagnosis of or treatment for knee problems during active service, to include when he was treated for his back and feet.  To the extent he now reports he injured his knees at the same time as his back and feet, the Board affords more probative value to the more contemporaneous service treatment records that are absent of any knee complaints.  Moreover, while the Board does not dispute the vigorous nature of the Veteran's physical activities in service, as noted by the Veteran and G.H.L., the Veteran's lower extremities were consistently evaluated as normal on service examinations, to include his July 1985 enlistment examination, subsequent service examinations in August 1988 and June 1989, and his December 1991 expiration of term of service examination.  Notably, on his Reports of Medical History, to include one completed concurrent with his December 1991 expiration of term of service examination, he denied experiencing any arthritis, bursitis or "trick" or locked knee.  Such findings preclude the possibility of service connection for chronic disease based on a continuity of symptomatology.  38 C.F.R. § 3.303(b).

Regarding the final element of direct and secondary service connection, nexus, the only competent opinions are against the claim.  Specifically, the August 2010 VA examiner, who considered the Veteran's reports of in-service knee pain, opined that the Veteran's current knee disability was not caused by or a result of military service.  As rationale, the examiner reasoned that there was no documentation of the Veteran being medically evaluated for bilateral knee condition during service, and that the current examination and diagnostic study findings indicated the problem he was having with his knees was mild degeneration, which was more commonly a bodily aging process.  In this regard, although the Veteran has indicated that the extent of his knee degeneration is more than what should be expected for a person his age, he is not competent to address the etiology or extent of the degenerative process of his knees, which requires medical expertise. 

Regarding secondary service connection, the March 2016 VA examiner opined that the Veteran's bilateral knee disorders were less likely than not (less than 50 percent probability) proximately due to or aggravated by the service-connected back and foot disabilities.  The examiner reasoned that even when considering compensatory mechanisms, the bilateral knees involved separate processes from the service-connected low back and bilateral foot disabilities and that there is no medical literature supporting such a relationship; moreover, absent a cause and effect relationship between the service-connected disabilities and the knees, there is no possibility of a nexus by aggravation.

There is no competent opinion to the contrary.  To the extent the Veteran asserts otherwise, again, he is not competent to assess the etiology of the degenerative process of his knees, which requires medical expertise.  Finally, there is no indication of any post-service knee problems until 2003, over a decade after service, precluding the possibility of presumptive service connection for chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  

For these reasons, the Board concludes the preponderance of the evidence is against these claims, the benefit of the doubt doctrine is not for application, and the benefits sought on appeal must be denied.


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


